DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 7, 12-16, 18-21, 23 and 24 are pending in the instant application. Claims 3, 7, 12-14 and 18-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 4, 15-16, 21, 23 and 24 are being examined on the merits in the instant application. Claims 23 and 24 are newly presented for examination.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for instant claims 1, 4, 16 and 21 has been determined to be 07/12/2018, the filing date of the U.S. Provisional Application No. 62/696,955. The U.S. effective filing date for instant claim 15 has been determined to be 09/11/2018, the filing date of the instant application as the species PABA is not disclosed in the U.S. Provisional Application No. 62/696,955.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4, 15-16, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ (US 2016/0279058; published Sept, 2016) in view of WESTERLUND (US 2014/0161784; published June, 2014); LOWE (US 2016/0000843; published January, 2016); STOLL (US 2013/0309291; published November, 2013); PORTER (US 2015/0216199; published August, 2015); and Komaiko et al. (“Formation of Oil-in-Water Emulsions from Natural Emulsifiers Using Spontaneous Emulsification: Sunflower Phospholipids,” 2015; ACS; Journal of Agricultural and Food Chemistry, Vol. 63, pp. 10078-10088).
Applicants Claims
	Applicant claims an oral mucoadhesive drug delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a neurotrophic composition; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid, wherein the oral mucoadhesive delivery system comprises a dosage form weighing about 5.2-5.8 grams (instant claim 1).
	Applicant further claims the neurotrophic composition comprises cannabinoids and an organic magnesium chelate comprising 25-400 mg magnesium (instant claim 24).
	Applicant claims an oral mucoadhesive delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a neurotrophic composition comprising cannabinoids and an organic magnesium chelate comprising 25-400 mg magnesium; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid, wherein the oral mucoadhesive delivery system comprises a dosage form weighing about 5.2-5.8 grams, and wherein the oral mucoadhesive delivery system provides increased bioavailability of the neurotrophic composition through the oral mucosa (instant claim 23). 
	Applicants elected species is: (a)(i) a saccharide base is a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a species of (b) neurotrophic composition is a magnesium chelate.
Determination of the scope 
and content of the prior art (MPEP 2141.01) 
	RODRIGUEZ teaches a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements (see whole document, particularly the title & abstract). RODRIGUEZ teaches their invention provides a nutritional medication, and that “This nutritional medication may act as both a pharmaceutical and nutraceutical, and may contain the active compound, such as an antibiotic, chemotherapeutic, or pain medication in conjunction with specific nutrients that may act synergistically with the medication to enhance efficacy and overall health of the patient.” ([0009]). RODRIGUEZ teaches their compositions include functional ingredients that provide stress relief, among others ([0017]).
	RODRIGUEZ teaches their delivery system may be formulated as a confectionary using fruit or other flavors ([0048]) (instant claim 21). RODRIGUEZ teaches the inclusion of Vitamin C, Vitamin D, Vitamin E, among other vitamins, as well as magnesium, among other minerals (claim 11) (instant claims 1; a neurotrophic composition, elected species magnesium; instant claims 15; a small molecule nutrient, Vitamins C, D, E). RODRIGUEZ teaches the inclusion of magnesium citrate malate ([0058])(magnesium chelate of citric acid and malic acid, instant claims 1). Regarding the RODRIGUEZ teaches including at least 0.5% of the daily percent daily values (e.g. recommended daily amount) ([0005], [0040] & claim 10). 
	RODRIGUEZ teaches that their compositions may be formulated as a confectionary, and that “By removing a pre-determined amount of water content, the resulting gel resembles more of a gummy texture that may be chewed.” ([0047] & [0048])(an oral mucoadhesive delivery system).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ is that RODRIGUEZ does not expressly teach a saccharide base including tapioca syrup, palm oil, citric acid and sunflower lecithin; the inclusion of cannabinoids; or the amount of magnesium is in the range of 25-400 mg and RODRIGUEZ does not teach wherein the oral mucoadhesive delivery system is a dosage weighing about 5.2 – 5.8 grams.
	Regarding the RODRIGUEZ teaches including at least 0.5% of the daily percent daily values (e.g. recommended daily amount), however, RODRIGUEZ does not teach this amount is in the range of 25-400 mg.
	WESTERLUND teaches dietary supplement compositions including magnesium, such as magnesium malate, in a range of about 40 mg to about 400 mg, or about 10% to 100% recommended daily intake (RDI) ([0013] & [0061]) (instant claims 23-24, “an organic magnesium chelate comprising 25-400 mg magnesium”).
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same (see whole document). LOWE teaches that cannabidiol (CBD) has been implicated in the treatment of a wide variety of diseases and symptoms, including cancer, nausea, chronic pain, spasms, seizures/epilepsy, anxiety, psoriasis, Crohn' s disease, rheumatoid arthritis, diabetes, schizophrenia, post-traumatic stress disorder (PTSD), alcoholism, strokes, Multiple Sclerosis, and cardiovascular disease ([0015], claim 16). LOWE teaches that the cannabis cultivar provided herein can be processed into a variety of products or preparations ([0074]) including edible products such as gummy candy ([0079] & [0099]). Thus, it would have been prima facie obvious to include a cannabinoid, such as CBD, in the composition of RODRIGUEZ as the active ingredient therein for the treatment of for pain and/or stress (e.g. PTSD)(instant claims 23-24, cannabinoids).
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients (see whole document, particularly the abstract) that can be a hard candy, soft candy, chewing gum, caramel, jelly bean, extruded food stuff, pressed tablet, coated or uncoated confection, or any other known confection type ([0004])(instant claim 16). STOLL further teaches that the functional ingredients include vitamins and minerals including magnesium ([0031] & [0039]) (instant claims 1, 6 & 17; neurotrophic composition is magnesium).
	STOLL teaches the inclusion of tapioca syrup as a sweetener that “provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic.” ([0116], Examples 1-2, 7)(instant claim 1: tapioca syrup). STOLL teaches the inclusion of the inclusion of fats such as a medium chain triglycerides, vegetable oils ([0043]) and palm oil ([0064] & Example 7) (instant claim 1: palm oil). STOLL teaches the inclusion of a citric acid ([0034], [0042], [0059], and Example 1)(instant claim 1, citric acid). STOLL teaches the inclusion of soy lecithin ([0065] & Example 7)(instant claim 1, lecithin-generic).
	PORTER teaches a high protein gummy product including a high quality protein such as a whey protein isolate (see whole document, particularly the title/abstract). Their gummy compositions including tapioca syrup ([0024]), isomalt ([0025]), citric acid ([0029]), and sunflower lecithin ([0037]), among others. PORTER teaches that “The gummy product of the disclosure can be provided in multiple sizes and shapes as desired […]. In an embodiment, the weight of an individual piece can be from about 1 gram to about 10 grams; from about 1 gram to about 8 grams; from about 1 gram to about 6 grams […].” ([0046])(instant claims 1 & 23, “wherein the oral mucoadhesive delivery system is a dosage form weighing about 5.2-5.8 grams.”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	Regarding the inclusion of sunflower lecithin, as discussed above STOLL teaches the inclusion of soy lecithin ([0065] & Example 7), however STOLL does not include sunflower lecithin. Komaiko et al. teaches “There are a variety of sources that phospholipids can come from including soybeans, rapeseeds, or sunflowers. In the food industry, the term “lecithin” refers to a mixture of different types of phospholipids, whereas in some other industries it is mainly used to refer to phosphatidylcholine. Although phospholipids from soybean may be relatively cheap, they are difficult to find from a nongenetically modified source and need to be declared as an allergen on food labels. Therefore, interest in phospholipids from sunflowers is growing because they are not genetically modified and contain no declared allergens. The major disadvantage of sunflower phospholipids is that they are more expensive and difficult to extract. However, with public awareness of food allergens and genetically modified organisms growing, the use of sunflower phospholipids may become more prevalent for certain applications.” (p. 10079, paragraph bridging cols. 1-2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements, as suggested by RODRIGUEZ, said protein-based gel delivery system further including an active agent such as CBD, as suggested by LOWE, and magnesium such as magnesium malate in an amount of about 40 mg to about 400 mg, as suggested by WESTERLUND, said protein-based gel delivery system being in the form of an edible confectionery compositions made of natural ingredients and functional ingredients such as a gummy confectionary, as suggested by RODRIGUEZ, LOWE and STOLL, including vitamins and minerals, and particularly including tapioca syrup as a sweetener that “provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic.”, palm oil as a suitable vegetable oil, citric acid as an antioxidant preservative and flavoring agent, and to include lecithin as an emulsifier, as suggested by STOLL, and further to substitute the soy lecithin described by STOLL with sunflower lecithin as suggested by Komaiko et al. as a more consumer acceptable alternative to soy lecithin; protein-based gel delivery system such as a gummy confectionary being of a suitable size such as 1 gram to about 6 grams, as suggested by PORTER.
	Additionally, one skilled in the art would have been motivated produce the claimed composition because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of gummy candy compositions.  It therefore follows that the instant claims define prima facie obvious subject matter.  Cf. In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that the examiner has combined an excessive number of references (p. 6, last 4 lines), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	Applicants argue that “Second, one of ordinary skill in the art would not have a reasonable expectation of success in realizing the claimed invention.” (p. 7, lines 1-3). And specifically that: “Persons of ordinary skill would have understood that the dosage form sizes disclosed by each of these references would have been substantially smaller, distinguished the claimed invention from each of these references, both individually and in combination.” (p. 7, lines 10-13). Applicants further argue that STOLL teaches away from the claimed dosage form in teaching “a serving size of 20 grams to 60 grams” and “discloses confections molded into 1.25-gram impressions and cured at ambient temperature. These are a fifth the size of the claimed formulation. A person having ordinary skill in the art would have understood that Stoll taught that its confections should be small (1.25 g.), so that they are bite-sized and easily chewable, especially if they are intended for children.” (p. 7, last paragraph).
	In response the examiner argues that the RODRIGUEZ, WESTERLUND, LOWE, STOLL, and Komaiko et al. references are not relied upon by Office for teaching the claimed weight of the claimed oral mucoadhesive delivery system being in the range of “about 5.2-5.8 grams”. And STOLL does not criticize the confection weight being in the range of 5.2-5.8 grams (instant claim 1).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., size1 of the claimed oral mucoadhesive delivery system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants further argue that PORTER, which the examiner has relied upon for teaching the weight of the oral mucoadhesive delivery system, is non-analogous art to the claimed invention because PORTER “is not facilitating mucoadhesive delivery, rather it is providing bulk nutrition through the gut. Thus, Porter is not from the same field of endeavor as the claimed invention, nor it is reasonably pertinent to the problem faced by the inventor.” (p. 8, 2nd paragraph).
	In response the examiner argues that the instant claims are directed at an oral mucoadhesive composition, and not a method of use, and thus the user could clearly swallow the claimed dosage form for delivery to the gut. In other words a U.S. Patent to a composition of matter is not limited by intended use (see, e.g., MPEP §2103 & 2111.02). The instantly claimed compositions include a saccharide base and a neurotrophic composition that is a magnesium chelate (i.e. a mineral supplement) and can additionally include other minerals and Vitamins (instant claims 1 & 15). Additionally, instant claim 16 limits the oral mucoadhesive composition(s) to a soft-chew or a gummy, and depends from claim 1 including a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin, clearly suggesting a gummy composition is within the scope of the instant claims. PORTER teaches that: “Gummy products are a popular snack food product. Gummies typically have a gel or gel-like structure and texture and are produced in a variety of shapes and flavors. Recently, gummy products have been supplemented with vitamins and/or fiber as a means of providing vitamins and minerals in an alternative form to vitamin and fiber supplements, which traditionally have been provided in a tablet or powder form.” [emphasis added]([0002]). Accordingly, the PORTER reference clearly is (1) from the same field of endeavor as the claimed invention (even if it addresses a different problem), and is considered analogous art to the instantly claimed invention. 
	The examiner acknowledges Applicants assertion “that the claimed mucoadhesive delivery system provides unexpected, superior results relative to prior known systems.” (p. 10, last paragraph). The examiner will fully consider such results when entered into the Official Record.
Nonstatutory Double Patenting
	Applicants have filed a Terminal Disclaimer over Copending Application Nos. 16/673,038, 16/996,889, and 17/157,701, thereby overcoming the rejections based on nonstatutory double patenting.

Conclusion
	Claims 1, 4, 15-16 and 21 are pending and have been examined on the merits. Claims 1, 4, 15-16 and 21 are rejected under 35 U.S.C. 103; and claims are  provisionally rejected based on nonstatutory obvious-type double patenting over claims of copending Application Nos. 16/673,038, 16/996,889 and 17/157,701. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619     
/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144.04-IV discussing changes in size.